NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                   GENE S. RANA,
                     Petitioner,
                           v.
           DEPARTMENT OF THE ARMY,
                  Respondent.
              __________________________

                      2011-3148
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. CH4324100910-I-1.
               __________________________

              Decided: December 16, 2011
              __________________________

   GENE S. RANA, of Gurgaon, Haryana, India, pro se.

    JANE C. DEMPSEY, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. With her TONY
WEST, Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and FRANKLIN E. WHITE, JR., Assistant Director.
               __________________________
RANA   v. ARMY                                           2


 Before RADER, Chief Judge, LOURIE and REYNA, Circuit
                       Judges.
PER CURIAM.
    Petitioner, Gene S. Rana, challenges his discharge
from active duty and subsequent removal from a civilian
position. An administrative judge of the Merit Systems
Protection Board (“Board”) dismissed Mr. Rana’s claim for
lack of jurisdiction. The Board affirmed, denying Mr.
Rana’s petition for review. Mr. Rana now contests that
denial. We have considered Mr. Rana’s arguments and for
the reasons set forth below, we affirm.
                            I
    In 2000, the Department of the Army (“Army”) hired
Mr. Rana as a military technician. Mr. Rana’s Standard
Form 50 Notification of Personnel Action required that as
a condition of his employment, he had to maintain mem-
bership in the Army Guard Selected Reserve (“AGR”). In
March 2004, Mr. Rana was released from active duty and
transferred to a civilian position.
     In August 2005, the Army removed Mr. Rana from his
civilian position. The Army attributes this removal to Mr.
Rana’s failure to maintain membership in the AGR, but
Mr. Rana claims it was a retaliatory measure resulting
from his whistleblowing activities.
    Mr. Rana appealed his removal to the Board, and the
parties ultimately settled the matter in September 2007.
Mr. Rana was represented by counsel at this time. The
settlement agreement stated in pertinent part:
   This agreement was entered into freely and volun-
   tarily and both parties to this agreement fully un-
   derstand the stated terms of the agreement.
   Further, this agreement resolves all disputes, all
3                                             RANA   v. ARMY


    issues, and all disagreements between the Appel-
    lant and the Department of the Army arising out of
    or connected with the facts upon which this com-
    plaint and appeal were based with respect to [Mr.
    Rana’s] civilian employment and shall not affect
    [his] appeals with regard to his military status
    (including actions before, or challenging the deci-
    sions of, the Army Board for Correction of Military
    Records (ABMCR)).
A55 (emphasis added).
    Pursuant to the settlement agreement, Mr. Rana
agreed to withdraw his appeal in exchange for the receipt
of twelve months of back pay. Consequently, on Septem-
ber 18, 2007, an administrative judge dismissed Mr.
Rana’s appeal and approved and entered the settlement
agreement into the record. Mr. Rana did not appeal the
decision approving the settlement agreement, and the
decision became final in October 2007.
    On August 17, 2010, Mr. Rana requested an order un-
der the Whistleblower Protection Act of 1989 (“WPA”),
staying alleged agency actions said to have occurred
between November 1990 and March 2005. The adminis-
trative judge denied the request on August 26, 2010,
because Mr. Rana’s submissions “failed to produce evi-
dence and argument that . . . would show a substantial
likelihood he will prevail on his assertion that the Board
has jurisdiction.” Rana v. Dep’t of the Army, No. CH-4324-
10-0910-S-1, slip op. at 3-4 (Merit Sys. Prot. Bd. Aug. 26,
2010).
    The administrative judge also observed that Mr.
Rana’s latest appeal failed to identify a federal civilian
position before or during his period of active service that
might have been impacted by the alleged retaliation he
purported to have suffered during his period of active
RANA   v. ARMY                                            4


duty. The administrative judge emphasized that under 5
U.S.C. § 1221, Mr. Rana could request that the Board
review a civilian personnel action threatened or taken in
reprisal for whistleblowing in violation of 5 U.S.C.
§ 2302(b), but that the statute did not vest the Board with
jurisdiction to stay agency actions impacting Mr. Rana’s
active military-duty status. The administrative judge
also found, inter alia, that Mr. Rana had failed to demon-
strate that he had exhausted his administrative remedies
by filing a WPA complaint with the Office of the Special
Counsel (“OSC”) before filing the appeal and his allega-
tions did not appear to involve an action directly appeal-
able to the Board.
    On August 17, 2010, Mr. Rana again appealed his
“untimely discharges” from the AGR and his civilian
employment to the Board, alleging that he should have
been restored to civilian employment. Mr. Rana made
numerous allegations in his appeal form most of which
appear to relate to the retaliation he allegedly suffered as
a result of his whistleblowing activities – retaliation that
he claims culminated in his removal. He also alleged
discrimination in violation of the Uniformed Services
Employment and Reemployment Rights Act (“USERRA”)
and denial of benefits under the Veterans Employment
Opportunities Act (“VEOA”).
    In an August 19, 2010 Acknowledgement Order and
November 29, 2010 Order Closing the Record Regarding
Jurisdiction, the administrative judge notified Mr. Rana
of the jurisdictional issues raised by his appeal and of his
burden to prove jurisdiction by preponderant evidence.
On December 14, 2010, an administrative judge dismissed
the appeal for lack of jurisdiction because Mr. Rana’s
submissions failed to identify a law, rule, or regulation
granting the Board jurisdiction to amend Mr. Rana’s
active duty military service records, and the Board lacks
5                                             RANA   v. ARMY


authority to review the merits of Mr. Rana’s discharge
from active duty and membership in the AGR. Further-
more, Mr. Rana failed to allege facts that would vest the
Board with jurisdiction over his VEOA and USERRA
allegations, and the settlement agreement precluded the
Board from exercising jurisdiction over his remaining
claims, which arose out of or were connected with the
facts upon which his prior complaint and appeal regard-
ing his removal from civilian employment had been based.
    The administrative judge also rejected Mr. Rana’s
claim that he was coerced into signing the settlement
agreement due to duress and misrepresentations by the
Army in part because Mr. Rana was represented by
counsel when he executed the agreement, the settlement
agreement stated that the parties “freely and voluntarily”
entered into it and “fully underst[oo]d” its terms, and Mr.
Rana made no timely attempt to set aside the decision
approving the settlement agreement.
     Mr. Rana petitioned the full Board for review, claim-
ing, inter alia, that he would not have entered the settle-
ment agreement had he been aware of new information
recently revealed to him, which he claims the Army
withheld. He also argued that his appeal related to the
denial of his reinstatement and reemployment. On May
19, 2011, the Board denied the petition because it found
no error in the administrative judge’s decision to dismiss
the appeal for lack of jurisdiction. The Board also deter-
mined that the evidence proffered by Mr. Rana was not
new or previously unavailable and that Mr. Rana had
failed to establish a misrepresentation by the Army
sufficient to set aside the settlement agreement.
   This appeal followed. We have jurisdiction under 28
U.S.C. § 1295(a)(9).
RANA   v. ARMY                                            6


                             II
    Mr. Rana challenges the Board’s denial of his petition
for review of a decision dismissing his appeal for lack of
jurisdiction. The Board grants a petition for review when
significant new, previously unavailable evidence is pre-
sented or when the administrative judge based his deci-
sion on an erroneous interpretation of law or regulation. 5
C.F.R. § 1201.115. We must affirm the Board’s decision to
deny Mr. Rana’s petition unless it is “(1) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accor-
dance with law; (2) obtained without procedures required
by law, rule, or regulation having been followed; or (3)
unsupported by substantial evidence.” 5 U.S.C. § 7703(c).
    We review a determination of the Board’s jurisdiction
de novo. See Stoyanov v. Dep't of the Navy, 474 F.3d 1377,
1379 (Fed. Cir. 2007). The Board's jurisdiction is limited
to actions made appealable to it by law, rule, or regula-
tion. 5 U.S.C. § 7701(a). As the petitioner, Mr. Rana bears
the burden of proving by preponderant evidence that the
Board has jurisdiction. 5 C.F.R. § 1201.56(a)(2).
    We find that the Board properly denied Mr. Rana’s
petition for review and affirmed the dismissal of his
appeal. The administrative judge twice notified Mr. Rana
of the jurisdictional issues raised by his appeal, but Mr.
Rana failed to submit information that would vest the
Board with jurisdiction over his claims that could not
have been raised in connection with his earlier appeal.
Mr. Rana’s claims that arise out of or are connected with
the facts on which the complaint relating to his removal
were based are precluded by the settlement agreement
into which he freely and voluntarily entered in 2007.
    Once a settlement agreement resolves a basic contro-
versy regarding a discharge, “there is no case or contro-
versy touching the discharge and over the merits of which
7                                              RANA   v. ARMY


either the [Board] or this Court might exercise jurisdic-
tion.” Asberry v. U.S. Postal Serv., 692 F.2d 1378, 1380
(Fed. Cir. 1982). “A waiver of appeal rights in a settle-
ment agreement is enforceable and not against public
policy if the terms of the waiver are comprehensive, freely
made, and fair, and execution of the waiver was not the
result of duress or bad faith on the part of the agency.”
Lawrence v. Office of Personnel Mgt., 108 M.S.P.R. 325,
328 (2008), aff’d, 318 F. App’x 895 (Fed. Cir. 2008).
     Here, the settlement agreement resolves “all disputes,
all issues, and all disagreements between [Mr. Rana] and
the [Army] arising out of or connected with the facts upon
which this complaint and appeal were based with respect
to his civilian employment claims.” This broad waiver
encompasses the instant claims relating to his removal.
The record shows that Mr. Rana was represented by
counsel when he entered into it. Furthermore, Mr. Rana
accepted twelve months of back pay pursuant to the
settlement agreement and made no timely attempt to set
aside the decision approving it and entering it into the
record. There are no facts that indicate he did not freely
or voluntarily enter into the agreement or not understand
its terms. As such, the settlement agreement is enforce-
able and precludes Mr. Rana from pursuing claims relat-
ing to his removal.
    To the extent Mr. Rana’s appeal can be construed as a
challenge to the validity of the Board-approved settlement
agreement, such an attack must be made via a petition for
review of the initial decision dismissing the appeal as
settled. See Carlson v. Gen. Servs. Admin. 101 M.S.P.R.
70, 72 (2006). A petition for review must be filed within 35
days of the issuance of an initial decision or if the initial
decision was not received more than five days after the
date of issuance, within 30 days of the date the petitioner
received the decision. 5 C.F.R. § 1201.114(d); Carlson, 101
RANA   v. ARMY                                        8


M.S.P.R. at 72. Because Mr. Rana did not timely appeal
the decision approving the settlement agreement, the
decision became final in October 2007 and is fully en-
forceable. As to Mr. Rana’s contention that the Army
withheld evidence that warrants invalidating the settle-
ment agreement, Mr. Rana failed to adequately explain
why he could not have obtained this information prior to
execution of the settlement agreement and has not estab-
lished a misrepresentation by the Army sufficient to
invalidate the settlement agreement.
    We have considered Mr. Rana’s additional arguments
made on appeal and find that they provide no basis for
relief. For the foregoing reasons, we affirm.
                     AFFIRMED
                         COSTS
No costs.